In a taxpayers’ action to set aside as illegal the action of the defendant City of New York in closing a certain portion of Station Road in the Borough of Queens, and for related relief, all the parties cross-appeal from an order of the Supreme Court, Queens County, entered March 30, 1965, insofar as said order denied their respective motions for summary judgment. Order affirmed as to all appellants, without costs (cf. Stahl Soap Corp. v. City of New York, 5 N Y 2d 200; Stahl Soap *615Corp. v. City of New York, 16 A D 2d 932). Christ, Acting P. J. Brennan, Hill, Hopkins and Benjamin, JJ., concur.